Adams, Judge,
delivered the opinion of the court.
This case in all essential particulars is the same as Montgomery Tutt and others vs. Boyer decided at this term of the Court, except that this land was expressly included in the order of sale. The part of lot sold in this case was not sold when advertised for sale but on the day it was advertised to be sold the County Court modified the order of sale so as to authorize a private sale — which was made- and regularly reported — and the report duly approved. We think the County Court had the power to modify the order of sale so as to authorize a private sale.
The judgment of approval cannot be impeached in this ejectment.
Let the judgment be affirmed.
The other judges concur.